Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 05/17/2022:
Amendments of Claims 1, 2, 6 to 9, 11 to 17, and 20 are acknowledged.
Cancelation of Claims 4 and 5 is acknowledged.
New Claims 21 and 22 are acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:

On Claim 13; “a stabilizer moveably coupled to the staple cartridge of the tissue fastening assembly” which performs the function of “the stabilizer permits bending of the staple cartridge along a joint of the staple cartridge, and wherein, in the second, stabilized configuration, the stabilizer spans the joint of the staple cartridge so as to prevent bending of the staple cartridge along the joint” but does not recite any structure to perform that function.
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The Examiner is unclear of what structure corresponds to the stabilizer since Figures 4 and 5 show stabilizers 162 and Figure 6 shows stabilizers 262 which perform the same function but seem to be very different.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 16 and 17 objected to because of the following informalities:  
Regarding Claim 16:
The Claim includes the limitation “articulating the tissue fastening cartridge relative to the endoscopic tissue fastening device between a first position, in which a longitudinal axis of the tissue fastening cartridge is substantially parallel with a longitudinal axis of the endoscopic tissue fastening device, and a second position, in which the longitudinal axis of the tissue fastening device is transverse to the longitudinal axis of the endoscopic tissue fastening device”. According to Merriam -Webster and Cambridge Dictionary, the term “transverse” means “in a position or direction that is at an angle of 90° to something else”, and the specification seems to provide support only to “not parallel” and as such will be considered. The Examiner considers that it is a typo and the Applicant meant to write “traverse”.

Regarding Claim 17:
The Claim includes the limitation “and a second configuration, in which both the longitudinal axis of the first arm and the longitudinal axis of the second arm are transverse to the longitudinal axis of the sheath while the first and second arms are closed”. According to Merriam -Webster and Cambridge Dictionary, the term “transverse” means “in a position or direction that is at an angle of 90° to something else”, and the specification seems to provide support only to “not parallel” and as such will be considered. The Examiner considers that it is a typo and the Applicant meant to write “traverse”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Claim limitation “the stabilizer permits bending of the staple cartridge along a joint of the staple cartridge, and wherein, in the second, stabilized configuration, the stabilizer spans the joint of the staple cartridge so as to prevent bending of the staple cartridge along the joint” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because two different structures are included on the specification to perform the claimed function and it is not clear if the Applicant actually wants to interpret the claim under 112(f).   
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may: 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 3, 6 and 9 to 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US 2005/0256533).
Regarding Claim 1:
Roth discloses an endoscopic tissue fastening device, comprising: a body having a first portion and a second portion arranged alongside the first portion, wherein the second portion extends distally of the first portion and terminates in a distal end face of the body (Figure 1, system 10 would be the endoscopic tissue fastening device, comprising folder assembly 12, that will be considered the body, with working body 28 as the first section and Pod assembly 16 located distally which will be considered the second portion); and
a tissue fastening assembly, having a fastening head with a first arm and a second arm rotatably coupled to the first arm, wherein each of the first arm and the second arm includes a respective proximal end and a respective distal end (Figure 1, fixation assembly 14 would be the tissue fastening assembly having stapler assembly 42 with cartridge 44 and anvil 46 as first and second arms, both having distal and proximal ends not numbered);
wherein, in a first, flexible, configuration of the tissue fastening assembly, the first arm of the fastening head is deflectable at a location between the proximal end and the distal end of the fastening head first arm, and wherein, in a second, stabilized configuration of the tissue fastening assembly, the first arm of the fastening head is rigid at the location between the proximal end and the distal end of the first arm (Figures 20B shows the stapler cartridge 392, corresponding to the “first arm” movable by rotational pivot 402 located on the side of the proximal end of stapler cartridge 392 and 20A show the stapler in firing position where the anvil and the cartridge are locked together).

Regarding Claim 2:
Roth discloses that the first portion defines a lumen that terminates proximally of the distal end face, and wherein at least a portion of the tissue fastening assembly is received within the lumen (Figure 1, the lumen 40 terminates proximally of the distal end face of the body, at the end of working body 28, Figure 13A shows the fastening assembly at least partially inside the lumen).

Regarding Claim 3:
Roth discloses that a cross- sectional shape of the first portion is circular, and wherein a cross-sectional shape of the second portion is D-shaped (Figures 1 and 2, the body comprises working body 28 and pod assembly 16 distal to working body 28, the cross section of the working body 24 is circular, Figure 19D while the cross section of pod members 384 and 386 which form pod assembly 16 can be considered “D shaped”);

Regarding Claim 6:
Roth discloses in the stabilized configuration, the fastening head of the tissue fastening assembly extends distally of the distal end face of body (Figures 13A to 13C, the stapler is extended beyond the distal head to be applied to the tissue).  

Regarding Claim 9:
Roth discloses a support positioned along the second portion of the body, wherein in the articulated configuration, a distal end of the tissue fastening assembly is received within the support (Figure 1, The stapler 42 is received into pod assembly 16).

Regarding Claim 10:
Roth discloses that at least a portion of the tissue fastening assembly is axially moveable relative to the support (Figure 1, The stapler 42 is inserted by the proximal end of lumen 40 and Figure 13A shows the stapler coming out axially from the support).

Regarding Claim 11:
Roth discloses that in the stabilized configuration, a flexible connection of the tissue fastening assembly is received within the support and is prevented from flexing by the support; the connection of the stapler with flexible shaft will be considered the “flexible connection” and its movement is restricted inside the body 28 of Figure 1, also Figure 13A, shows that the pod assembly limits the pivoting of the stapler on the plane shown.

Regarding Claim 12:
Roth discloses that the tissue fastening assembly includes a sheath coupled to an articulation joint via a flexible connection, wherein the flexible connection includes at least one notch therein, wherein the first arm includes a staple cartridge, and wherein an entirety of the staple cartridge is distal of the articulation joint (Figures 1, 20A, 20B and 22E, Short of any additional limitation flexible shaft 48 will be considered a sheath since forms a cylindrical covering for the drivers of the stapler and it is coupled to the stapler by pivot 396, that will be considered to include a notch to support it and is surely a flexible connection and all the stapler is distal to the articulation joint). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2005/0256533) in view of Smith (US 2008/0048002).
Regarding Claim 7:
As discussed above for claim 1, Roth discloses the invention as claimed, including that the shaft 48 is flexible.
Roth does not disclose an articulation joint proximal of the fastening head so in the second, stabilized configuration, the fastening head of the tissue fastening assembly is articulatable along an articulation joint proximal of the fastening head, such that a central longitudinal axis of the tissue fastening assembly is movable towards or away from the central longitudinal axis of the second portion of the body.
Smith teaches a similar fastening head including an articulation joint (Figure 9, articulation around sprocket 522 and locked by pin 120), permitting an ample range of motion and also including a lock to keep the fastening in position or release it to correct the positioning or after firing is completed (Figures 4 and 22 show the range of motion).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Roth the teachings of Smith and include an articulation joint as described by Smith to increase the range of motion of the flexible shaft and positively lock the fastening head.

Claims 8, 14 to 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2005/0256533) in view of Weller (US 2006/0151568).
Regarding Claim 8:
As discussed above for claim 1, Roth discloses the invention as claimed.
Roth does not disclose that a portion of the staple cartridge is deflectable to another portion.
Weller teaches a similar endoscopic tissue fastening device that includes flexible joints positioned between a proximal end and a distal end of a fastener cartridge of the tissue fastening head (Figures 19A and 19B, pivot members 404 on cavities 406) such that side-to-side motion is possible between the segments to define a curvature of the resulting cartridge. Moreover, because of the translational fit between pivot member 404 and cavity 406, the heights of different segments may be varied to define a curve in the height of the cartridge, cuts or notches not numbered can be observed to allow the cartridge to be curved. Note that the cartridge can be “bent” before it is fired, once the staples are pushed out of the cartridge into the tissue with the cartridge locked into the anvil all bending is prevented.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Roth the teachings of Weller and include pivot connections between a proximal end and a distal end of the fastener cartridge to change the curvature of the cartridge if it better suits the stapling operation or to make adjustable the height of the deck of the segments of the cartridge.

Regarding Claim 14:
Roth discloses a method of endoscopic tissue fastening, comprising: articulating an endoscopic tissue fastening device having a lumen with a tissue fastening assembly at least partially received within the lumen (Figures 1, system 10 includes lumen 40 on working body 28 that holds fixation assembly 14 which would be the tissue fastening assembly having stapler assembly 42 including flexible shaft 48); wherein the tissue fastening assembly includes an anvil and a tissue fastening cartridge that is rotatably coupled to the anvil (Figure 1, cartridge 44 and anvil 46); transitioning the tissue fastening assembly from a flexible configuration to a stabilized configuration, and ejecting one or more tissue fasteners from the tissue fastening cartridge to fasten tissue (Figures 22A and 22B show the stabilized configuration where the jaws are locked to each other while ejecting the staples 414).  
Roth does not disclose that in the flexible configuration, a first portion of a tissue fastening cartridge is moveable relative to a second portion of the tissue fastening cartridge and wherein in the stabilized configuration, the first portion of the tissue fastening cartridge is prevented from moving relative to the second portion of the tissue fastening cartridge.
Weller teaches a similar endoscopic tissue fastening device that includes flexible joints positioned between a proximal end and a distal end of a fastener cartridge of the tissue fastening head (Figures 19A and 19B, pivot members 404 on cavities 406) such that side-to-side motion is possible between the segments to define a curvature of the resulting cartridge. Moreover, because of the translational fit between pivot member 404 and cavity 406, the heights of different segments may be varied to define a curve in the height of the cartridge, cuts or notches not numbered can be observed to allow the cartridge to be curved. Note that the cartridge can be “bent” before it is fired, once the staples are pushed out of the cartridge into the tissue with the cartridge locked into the anvil all bending is prevented.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Roth the teachings of Weller and include pivot connections between a proximal end and a distal end of the fastener cartridge to change the curvature of the cartridge if it better suits the stapling operation or to make adjustable the height of the deck of the segments of the cartridge.

Regarding Claim 15:
Roth discloses that during the articulating the endoscopic tissue fastening device, the tissue fastening assembly is arranged in the flexible configuration and wherein at least a portion of the tissue fastening cartridge is proximal of a distal end of the tissue fastening device (The endoscopic tissue fastening device is fired after completing articulation, so during articulation is still on “flexible configuration” and on Figure 1, the tissue fastening cartridge 44 is proximal of a distal end of the tissue fastening device 42, also seen on Figures 21A and 20B) 

Regarding Claim 16 (See Claim objection):
Roth discloses in the stabilized configuration, articulating the tissue fastening cartridge relative to the endoscopic tissue fastening device between a first position, in which a longitudinal axis of the tissue fastening cartridge is substantially parallel with a longitudinal axis of the endoscopic tissue fastening device, and a second position, in which the longitudinal axis of the tissue fastening device is transverse to the longitudinal axis of the endoscopic tissue fastening device (Figure 19A shows the Cartridge 44 articulated relative to the working body 382, before coming out of the lumen the longitudinal axis of the cartridge is parallel to the longitudinal axis of the body 382, since the shaft is flexible it can be made that the longitudinal axis are transverse to each other and the position can be obtained in the stabilized configuration or in the

Regarding Claim 21:
Roth discloses that prior to the transitioning the tissue fastening assembly from the flexible configuration to the stabilized configuration, moving an actuation line distally relative to the body so as to move the anvil and the tissue fastening cartridge distally relative to the body; wherein the transitioning the tissue fastening assembly from the flexible configuration to the stabilized configuration includes moving the actuation line distally relative to the tissue fastening cartridge (as seen on Figure 1, prior to any operation of the stapler the whole “fixation Assembly 14” needs to be inserted through the “folder assembly 12”, short of any additional limitation flexible shaft 48 can be considered an “actuation line” and needs to be moved in a direction distally to the body and distally relative to the original position of the tissue fastening cartridge before being inserted).

Claims 17 to 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2005/0256533) in view of Smith (US 2008/0048002) and Weller (US 2006/0151568).
Regarding Claim 17 (See Claim Objection):
Roth discloses an endoscopic tissue fastening device, comprising: a body extending between a proximal end and a distal end and including at least one lumen (Figure 1, Folder body 12 with lumen 40); and 
a tissue fastening assembly positioned within the at least one lumen of the body (Figure 1, Fixation Assembly 14), wherein the tissue fastening assembly includes: a sheath coupled to a tissue fastening head via a flexible connection (Figure 1; stapler assembly 42 and flexible shaft 48, which can be considered a sheath for the drivers of the stapler, being a flexible shaft, it can be considered it’s a flexible connection), a first arm and a second arm rotatably coupled to the first arm (Figure 1, cartridge 44 and anvil 42 will be considered a first and second arms respectively); 
Roth does not disclose an articulation joint located at a proximal end of the tissue fastening head, wherein the articulation joint is operative to move the first arm and the second arm between a first configuration, in which both a longitudinal axis of the first arm and a longitudinal axis of the second arm are substantially parallel to a central longitudinal axis of the sheath while the arms are closed, and a second configuration, in which both the longitudinal axis of the first arm and the longitudinal axis of the second arm are transverse to the longitudinal axis of the sheath while the first and second arms are closed.
Smith teaches a similar fastening head including an articulation joint (Figure 9, articulation around sprocket 522 and locked by pin 120), permitting an ample range of motion and also including a lock to keep the fastening in position or release it to correct the positioning or after firing is completed (Figure 9 shows the anvil and cartridge aligned with the shaft and Figures 4 and 22 show the range of motion with the anvil and cartridge forming an angle with the shaft).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Roth the teachings of Smith and include an articulation joint as described by Smith to increase the range of motion of the flexible shaft and positively lock the fastening head.

As discussed above the modified invention of Roth discloses the invention as claimed.
the modified invention of Roth does not disclose a flexible joint positioned between a proximal end and a distal end of a fastener cartridge of the tissue fastening head and a flexible joint positioned between a proximal end and a distal end of a fastener cartridge of the tissue fastening head.
Weller teaches a similar endoscopic tissue fastening device that includes flexible joints positioned between a proximal end and a distal end of a fastener cartridge of the tissue fastening head (Figures 19A and 19B, pivot members 404 on cavities 406) such that side-to-side motion is possible between the segments to define a curvature of the resulting cartridge. Moreover, because of the translational fit between pivot member 404 and cavity 406, the heights of different segments may be varied to define a curve in the height of the cartridge, cuts or notches not numbered can be observed to allow the cartridge to be curved. Note that the cartridge can be “bent” before it is fired, once the staples are pushed out of the cartridge into the tissue with the cartridge locked into the anvil all bending is prevented.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Roth the teachings of Weller and include pivot connections between a proximal end and a distal end of the fastener cartridge to change the curvature of the cartridge if it better suits the stapling operation or to make adjustable the height of the deck of the segments of the cartridge.

Regarding Claim 18:
The modified invention of Roth discloses the invention as claimed but does not disclose wherein the flexible joint positioned between the proximal end and the distal end of the fastener cartridge includes at least one notch or cutout along the fastener cartridge. 
It would have been an obvious matter of design choice to include such notch or cutout, since applicant has not disclosed that solves any stated problem or is for any particular purpose; Paragraph 11 mentions the mentioned feature but does not provide any criticality for it.

Regarding Claims 19 and 20:
Roth discloses that the body includes a first portion with a first cross-sectional shape and a second portion with a second cross-sectional shape different than the first cross-sectional shape, wherein the second portion is distal of the first portion and extends to a distal end face of the body (Figures 1 and 2, the body comprises working body 28 and pod assembly 16 distal to working body 28, the cross section of the working body 24 is circular, Figure 19D while the cross section of pod members 384 and 386 which form pod assembly 16 can be considered “D shaped”; the lumen 40 terminates proximally of the distal end face of the body, at the end of working body 28).

Regarding Claim 22:
As discussed for Claim 17, the shaft 48 is a flexible shaft, so it can be considered a flexible connection proximal of the articulation joint.

Response to Arguments
Applicant’s arguments, with respect to the rejection of claim 13 under Roth in view of Weller have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration the Examiner argues that the claim could be interpreted under 112(f) since the mentioned “stabilizers” are meant to perform a function but no structure is given to them. Moreover, two different structures can perform the mentioned function, so the claim is rejected under 112(b) since it is unclear if the Applicant really wants to interpret the claims under 112(f) and also which structure correspond to the “stabilizers”.

Regarding the rejection of the rest of the claims the arguments were also fully considered but were not persuasive. The Applicant amended the claims to mention a first and second arms but gave them very little structure to differentiate them from the cartridge and the anvil of Roth. At the same time, a “first flexible configuration” and a “second stabilized configuration” are mentioned but very little is given to define them; that allowed the Examiner to consider them as an unfired and fired configuration so the claims were rejected using mostly the same references as on the previous action.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular the reference Zemlok (US 2012/0193396) on Figures 14 to 16 discloses a cartridge made of segments with relative movement between each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731